Citation Nr: 0400833	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  95-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of right hip 
subluxation sustained in an August 1983 motor vehicle 
accident.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1992.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision from the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Based upon a May 1995 administrative decision, which 
concluded that injuries sustained in an August 1983 motor 
vehicle accident resulted from the veteran's own willful 
misconduct and alcohol abuse and did not occur in the line of 
duty, the May 1995 rating decision denied entitlement to 
service connection for a right hip disability.  A January 
1996 decision by a hearing review officer continued the 
denial of service connection.  

The veteran now resides in the jurisdiction of the Los 
Angeles, California VARO.  

In November 2000, the Board remanded the case for additional 
development, which was accomplished.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran sustained right hip subluxation in an August 
1983 motor vehicle accident.  

2.  An August 1983 toxicology report documented that the 
veteran had been driving intoxicated with a blood alcohol 
level of 0.13 at the time of the accident.  


CONCLUSION OF LAW

Residuals of right hip subluxation sustained in the August 
1983 motor vehicle accident resulted from the veteran's own 
willful misconduct and alcohol abuse and were not incurred in 
or aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 
3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the VA.  38 U.S.C.A. § 5103A 
(West 2002).  The VA shall also notify the claimant and the 
claimant's representative, if any, of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, which evidence the VA will attempt to 
obtain for the claimant, and the period of time in which the 
veteran is allowed to respond to notices.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 
2003).  

The veteran received a VA general medical examination in July 
1993, and the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  In response to the representative's June 1996 
request for affirmative proof of the veteran's intoxication 
at the time of the August 1983 accident, the VA obtained 
medical records and a toxicology report from the Washington, 
District of Columbia (DC) hospital that provided emergency 
room treatment.  In response to the representative's June 
1995 request for a line of duty determination, the VA also 
obtained the available service department records, including 
those on microfiche, and confirmed the unavailability of line 
of duty and DC police reports regarding the August 1983 motor 
vehicle accident.  The veteran and her representative filed 
numerous lay statements with the RO, and the veteran provided 
sworn testimony at a November 1995 hearing.  

The RO's April 1997 and May 2002 letters and the February 
1998 and May 2003 supplemental statements of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  In these documents, 
the VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was her responsibility to identify health care providers 
with specificity and that it still remained her ultimate 
responsibility to obtain any lay statements, line of duty 
report, police report, and private medical evidence needed to 
support her claim.  As mandated by the November 2000 Board 
remand, the RO's April 1997 and May 2002 letters informed the 
veteran that multiple requests to the National Personnel 
Records Center for a line of duty report regarding the August 
1983 motor vehicle accident had confirmed that such a report 
was not on file and that it was considered futile to make 
additional requests for a nonexistent line of duty report.  
Similarly, the May 2003 supplemental statement of the case 
informed the veteran that multiple requests to the DC police 
department had received confirmation by two employees that 
the report had been archived and destroyed sometime between 
1995 to 1997.  Therefore, it was also considered futile to 
make additional requests for a destroyed police report.  

The RO's April 1997 and May 2002 notice letters technically 
informed the veteran that she had 60 days and 30 days, 
respectively, in which to respond , but in the six years 
since April 1997 and the 19 months since May 2002, the 
veteran and her representative have continued to present 
evidence and statements that will be considered in this 
appeal.  It is obvious that the veteran understood that 
evidence presented more than 30 to 60 days after the dates of 
the April 1997 and May 2002 notices would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to service connection for residuals of right hip 
subluxation

Private hospital records in August 1983 show that, at 12:41 
a.m. on August 31, 1983, the veteran was admitted to the 
emergency room of a DC public hospital for treatment of 
injuries sustained in a head-on motor vehicle accident, which 
occurred shortly before or after midnight.  The exact 
location of the accident is not known; however, the veteran 
has always believed that she was driving on a public one-way 
highway or street in or near DC because the ambulance took 
her to the public DC hospital.  

As a result of the August 1983 accident, the veteran 
sustained injuries, including a right hip subluxation, which 
was reduced in the emergency room.  An August 1983 private 
toxicology report also documented that the veteran had been 
driving with a blood alcohol level of .13 at the time of the 
accident.  According to a November 1983 alcohol treatment 
program report, the veteran had started drinking alcohol at 
age 11 and currently identified herself as an alcoholic.  She 
had consumed at least a fifth of hard liquor or a case of 
beer in seven different 24-hour periods in 1983 and blacked 
out at least ten different times in 1983.  She claimed that 
she consumed two drinks and frequently more on a daily basis.  
The November 1983 social worker also attributed the August 
1983 accident to alcohol abuse, and the claims folder 
includes no opinion by a medical professional to state 
otherwise.  After applying herself well at Alcoholics 
Anonymous meetings from October 1983 to November 1983, the 
veteran eventually recovered enough to return to full duty.  
Military medical reports dated in May 1984 and July 1985, 
attributed the veteran's accident and injuries to her alcohol 
abuse.  

The Board concedes that residuals of right hip subluxation 
resulted from the August 1983 motor vehicle accident in 
service.  The August 1983 emergency room records confirmed 
that the veteran was brought in with a right hip subluxation, 
which had to be reduced in the emergency room, and a right 
hip disability was noted at the veteran's May 1992 separation 
examination.  A March 1988 military examiner attributed 
degenerative changes and pain in the right hip to the August 
1983 motor vehicle accident, and a May 1995 private examiner 
opined that current traumatic arthritis of the right hip 
resulted from traumatic injury in the August 1983 accident.  

However, service connection cannot be granted because the 
August 1983 motor vehicle accident resulted from the 
veteran's own willful misconduct and alcohol abuse and 
because the accident was not in the line of duty.  Service 
connection may be granted only when the disability was not 
the result of the veteran's own willful misconduct or abuse 
of alcohol.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  
For the veteran to establish service connection for a 
disability, the evidence must demonstrate that the disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  

The August 1983 motor vehicle accident was presumed to have 
resulted from the veteran's own willful misconduct and 
alcohol abuse because she was driving with a documented blood 
alcohol level of .13 at the time of the accident.  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action.  See 38 C.F.R. § 3.1(n).  Alcohol 
abuse is the drinking of alcoholic beverages in an amount, 
over any period of time, sufficient to cause a disability or 
death.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(d).  

According to the standards of the Department of the Navy, 
which was the veteran's branch of service, a blood alcohol 
percentage of .10 or more establishes the presumption that 
the person was under the influence of intoxicating liquor.  
M21-1, Part IV, Chapter 11, § 11.04(c); Forshey v. Principi, 
284 F.3d 1335, 1339 (Fed. Cir. 2003).  Because the veteran's 
blood alcohol level was .13, she was presumed to have been 
intoxicated at the time of the August 1983 motor vehicle 
accident.  

The veteran's consumption of alcohol was so excessive that, 
as she testified in November 1995, she was ticketed for 
driving the wrong way on a one-way street at the time of the 
August 1983 accident.  Use of intoxicants may be considered 
in determining whether the veteran's manner of operation of a 
vehicle was so unreasonable and dangerous as to constitute a 
wanton and reckless disregard of the probable consequences.  
See M21-1, Part IV, Chapter 11, § 11.04(d).  Certainly, it 
was unreasonable and dangerous for the veteran to drive the 
wrong way on a one-way street.  

Because the August 1983 motor vehicle accident resulted from 
the veteran's own willful misconduct and alcohol abuse, it 
could not have occurred in the line of duty.  An injury or 
disease incurred during active service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the veteran's own willful misconduct 
or alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).   

For these reasons, the preponderance of the evidence is 
against the claim.  Service connection cannot be granted for 
residuals of right hip subluxation sustained in the August 
1983 motor vehicle accident, which resulted from the 
veteran's own willful misconduct and alcohol abuse and did 
not occur in the line of duty.  38 U.S.C.A. §§ 105, 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 
3.306; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for residuals of right hip 
subluxation is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



